Exhibit 16 Borrock Order
FILED: NEW YORK COUNTY CLERK 02/04/2019 03:59 PM                                                                           INDEX NO. 160631/2018
NYSCEF DOC. NO. 56                                                                                                 RECEIVED NYSCEF: 02/04/2019



                                 SUPREME COURT OF THE STATE OF NEW YORK
                                           NEW YORK COUNTY
          PRESENT:             HON. ANDREW BORROK                                                  PART                IAS MOTION 53EFM
                                                                                     Justice
          --------------------------------------------------------------------------------X        INDEX NO.               160631/2018
           SCORPION FITNESS INC, SCORPION CLUB VENTURES, LLC,
                                                                                                   MOTION DATE             11/15/2018
                                                   Plaintiff,
                                                                                                   MOTION SEQ. NO.              001
                                                 -v-
           220 FIFTH REALTY LLC,

                                                   Defendant.                                         DECISION AND ORDER


          ---------------------------------------------------------------------------------X
          The following e-filed documents, listed by NYSCEF document number (Motion 001) 5, 8, 9, 10, 11, 12,
          13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40,
          41, 42, 43, 44, 45, 46, 47, 48, 49, 50
          were read on this motion to/for                                            INJUNCTION/RESTRAINING ORDER                         .

                  Upon the foregoing documents, it is ordered plaintiffs’ motion for a Yellowstone
          Injunction is granted subject to the following:

                    (1) Plaintiffs will clear or bond all mechanics’ liens that may currently be filed on the
                        property on account of plaintiffs’ work on the property;
                    (2) Plaintiffs will remove the barricade of the fire door immediately, if the fire door is
                        barricaded, and to the extent that there is a violation, clear it within 45 days or show
                        that he is diligently pursuing same to completion; and
                    (3) Plaintiffs will deposit the outstanding rent, including rent for the months of December
                        2018, and January -- February 2019, with Defendant’s attorneys in escrow within 45
                        days of this Order; and on the further condition that, commencing on March 1, 2019,
                        during the pendency of this action, Plaintiffs pay base rent and additional rent due
                        under the Lease between the parties on or before the 10th of the month, pendente lite.

                  Parties will appear for preliminary conference in Part 53, Rm 238, 60 Centre, on 3/21/19
          at 11:30 A.M.
                  This constitutes the Decision and Order of the Court.



                     2/4/2019
                      DATE                                                                            ANDREW BORROK, J.S.C.
           CHECK ONE:                             CASE DISPOSED                         X      NON-FINAL DISPOSITION

                                             X    GRANTED                   DENIED             GRANTED IN PART                OTHER

           APPLICATION:                           SETTLE ORDER                                 SUBMIT ORDER



           160631/2018 SCORPION FITNESS INC vs. 220 FIFTH REALTY LLC,                                                       Page 1 of 2
           Motion No. 001



                                                                         1 of 2
FILED: NEW YORK COUNTY CLERK 02/04/2019 03:59 PM                                               INDEX NO. 160631/2018
NYSCEF DOC. NO. 56                                                                       RECEIVED NYSCEF: 02/04/2019




          CHECK IF APPROPRIATE:        INCLUDES TRANSFER/REASSIGN      FIDUCIARY APPOINTMENT     REFERENCE




          160631/2018 SCORPION FITNESS INC vs. 220 FIFTH REALTY LLC,                           Page 2 of 2
          Motion No. 001



                                                         2 of 2
